Name: Commission Regulation (EC) No 1623/1999 of 23 July 1999 fixing quantities for imports of bananas into the Community for the fourth quarter of 1999 under the tariff quotas or as part of the quantity of traditional ACP bananas
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade;  international trade
 Date Published: nan

 EN Official Journal of the European Communities24. 7. 1999 L 192/37 COMMISSION REGULATION (EC) No 1623/1999 of 23 July 1999 fixing quantities for imports of bananas into the Community for the fourth quarter of 1999 under the tariff quotas or as part of the quantity of traditional ACP bananas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), as last amended by Regulation (EC) No 1257/ 1999 (2), and in particular Article 20 thereof, (1) Whereas Article 14(1) of Commission Regulation (EC) No 2362/98 of 28 October 1998 laying down detailed rules for the implementation of Council Regulation (EC) No 404/93 regarding imports of bananas into the Community (3), as amended by Regulation (EC) No 756/ 1999 (4), lays down that, for each of the first three quarters of the year, an indicative quantity expressed as the same percentage of available quantities for each of the origins listed in Annex I may be fixed for the purposes of issuing import licences; (2) Whereas the quantities available for importation for the fourth quarter of 1999 from the countries or groups of countries listed in Annex I to Regulation (EC) No 2362/ 98 should be determined, having regard, on the one hand, to the import licences issued during the first three quarters and, on the other, to the volume of the tariff quotas and the quantity of traditional ACP bananas provided for in Article 18 of Regulation (EEC) No 404/93; (3) Whereas this Regulation should enter into force without delay, before the start of the period for the submission of licence applications for the fourth quarter of 1999; (4) Whereas the provisions adopted in this Regulation aim to ensure uninterrupted supplies to the market in the fourth quarter of 1999 and continued trade with supplying countries but are without prejudice to any measures that may subsequently be adopted, above all to comply with international commitments entered into by the Community within the World Trade Organisation (WTO), and cannot be invoked by operators as grounds for legitimate expectations regarding the extension of the import arrangements; (5) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION: Article 1 1. For the fourth quarter of 1999 the quantities available for importation under the tariff quotas or as part of the quantity of traditional ACP bananas for each of the origins listed in Annex I to Regulation (EC) No 2362/98 shall be as set out in Annex I. 2. For the fourth quarter of 1999 and for each operator, import licence applications may not relate to a quantity exceeding the difference between the quantity allocated to the operator under Article 6(4) and Article 9(4) of Regulation (EC) No 2362/98 and the sum of the quantities covered by import licences issued for the first three quarters. Import licence applications shall be accompanied by a copy of the import licence(s) issued to the operator for the three preceding quar- ters. Article 2 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 47, 25.2.1993, p. 1. (2) OJ L 160, 26.6.1999, p. 80. (3) OJ L 293, 31.10.1998, p. 32. (4) OJ L 98, 13.4.1999, p. 10. EN Official Journal of the European Communities 24. 7. 1999L 192/38 ANNEX Quantities of bananas available, by origin listed in Annex I to Regulation (EC) No 2362/98, for the fourth quarter of 1999 (tonnes, net weight) Origin Quantities Ecuador 99 437,159 Costa Rica 104 472,066 Colombia 91 587,810 Panama 69 840,415 Other 47 033,730 Traditional ACP bananas 341 830,050